 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428Fansteel VR/Wesson and Teamsters Local Union #651, affiliated with the International Brother-hood of Teamsters, AFLŒCIO. Case 9ŒCAŒ36083 September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN   AND HURTGEN On December 1, 1999, Administrative Law Judge Nancy M. Sherman issued the attached decision.  The Respondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Fansteel VR/Wesson, Lex-ington, Kentucky, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  James E. Horner, Esq., for the General Counsel. Eric Hemmendinger, Esq., of Baltimore, Maryland, for the Respondent. Carl E. Simpson, of Lexington, Kentucky, for the Charging Party. DECISION STATEMENT OF THE CASE NANCY M. SHERMAN, Administrative Law Judge. This case was heard before me in Lexington, Kentucky, on January 5, 6, and 7, 1999, pursuant to a charge filed against Respondent Fansteel VR/Wesson by Teamsters Local Union No. 651, af-filiated with the International Brotherhood of Teamsters, AFLŒCIO (the Union) on July 1, 1998, and a complaint issued on August 19, 1998, and amended on January 5, 1999. On January 26, 1999, after the close of the hearing, counsel for the General Counsel filed a motion, opposed by Respondent, to amend the complaint; this motion is denied for the reasons set forth below in section II,B,3,a.1 The complaint in its final form alleges that Respondent violated Section 8(a)(1) of the National Labor Re-lations Act (the Act) by telling an employee that he was being harassed and kept busy because of his union activities, by threatening employees with plant closure if the Union became the employees™ collective-bargaining representative, and (dur-ing meetings with employees in the lunchroom) by soliciting employee complaints and grievances and implying that Re-spondent would remedy them. The complaint further alleges that Respondent violated Section 8(a)(1) and (3) of the Act by discharging employee Gary Vinegar because of his union ac-tivities.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by soliciting grievances and impliedly promising employees benefits during lunchroom meetings, we note that no exceptions were filed to the judge™s findings that these allegations were closely related to timely filed unfair labor practice charges. On the basis of the entire record, including the demeanor of the witnesses, and after due consideration of the briefs and subsequent memoranda filed by counsel for the General Coun-sel (the General Counsel) and Respondent, I make the follow-ing FINDINGS OF FACT I. JURISDICTION AND THE UNION™S STATUS Respondent is a corporation which is engaged in the manu-facture of tungsten carbide products at its Lexington, Kentucky, facility. During the 12 months preceding the issuance of the complaint, Respondent sold and shipped from its Lexington, Kentucky facility goods valued in excess of $50,000 directly to points outside Kentucky. I find that, as Respondent admits, it is engaged in commerce within the meaning of the Act, and that assertion of jurisdiction over its operations will effectuate the policies of the Act. The Union is a labor organization within the meaning of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A. Background In the summer of 1995, the Union engaged in an effort to or-ganize Respondent™s plant. During this campaign, employee Gary Vinegar distributed union literature and spoke to other employees on behalf of the Union. He also acted as union ob-server in an October 1995 representation election, which the Union lost. In October 1997, Vinegar and employee Mary Sturgill (who had engaged in union activities in the summer of 1995) went to the union hall and discussed with the Union™s chief organizer, Carl Simpson, a renewed effort to organize Respondent™s plant. About 2 weeks later, Simpson mailed to Vinegar a number of blank union authorization cards, which were distributed among the employees by employees Vinegar, Sturgill, Rose Rhodus, and Dennis Howard. Operations Manager Larry Fraher (admit-tedly a supervisor) admittedly learned from Plant Superinten-dent Stephen Meuler (admittedly a supervisor) that the employ-ees were discussing unionization. On an undisclosed date in the spring of 1998, upon seeing Vinegar and Sturgill eating lunch together, Meuler remarked that he did not like them, because they had tried to get the Union in before, and that he could not  1 The complaint in its final form does not allege that Respondent en-gaged in unlawful interrogation. Accordingly, such allegations in the General Counsel™s posthearing brief (p. 27) will be disregarded. 332 NLRB No. 38  FANSTEEL VR/WESSON 429believe they had ﬁbrought the Union back out here.ﬂ Fraher 
testified that Respondent was 
opposed to the organizing cam-
paign. On February 23, 1998, 
the Union, through Simpson, 
filed with the Board™s Regional 
Office a representation petition 
seeking certification as the representative of Respondent™s pro-
duction and maintenance employees. 
B. Alleged Independent Violations of Section 8(a)(1) 
1. Alleged threats of shutdown 
When Vinegar started to distribute union cards in the fall of 
1997, he began to wear a union jacket to and from work and 

while he was in the plant. Also
, beginning in late February, he 
regularly wore to work a union button which said, ﬁPromises, 
Promises, Promises Let™s Get It In Writing/Vote Teamsters.ﬂ In 
late February or early March 19
98, while he was in the bath-
room, Foreman Allan Bartlett (admittedly a supervisor) entered 

the bathroom and told Vinegar,
 ﬁWell, you™re a sorry ass.ﬂ 
Vinegar replied, ﬁ[Y]ou™re one to talk . . . it looks like you™ve 
been sitting in your office all 
morning and I™ve been working.ﬂ 
Bartlett said, ﬁI don™t know about all this union stuff, I believe 
if the Union gets in here they™ll close the plant downﬂ. Vinegar 
replied, ﬁ[A] man™s got to do what a man™s got to do.ﬂ
2 About March 31, 1998, when employees Charles Hisle and 
Ernest Winburn were discussing 
the Union while awaiting the 
beginning of their shift, Superv
isor Bartlett approached. After 
listening to them for a minute, Bartlett said that during a fore-

men™s meeting, Group General 
Manager Robert Hughey had 
said that he ﬁwon™t tolerate a union . . . if you all vote it in, they 

would close the place up.ﬂ
3 2. Alleged statement to employ
ee that he was being harassed 
and kept busy because of his union activity 
As previously noted, employee Howard was one of the em-
ployees who were involved in union activities in the fall of 
1997 and the spring of 1998. He signed a union card on Octo-
ber 21, 1997, tried to induce other employees to sign cards; and 
wore a union button which he 
had received from Vinegar. 
Howard is a maintenance em
ployee whose duties required 
him to work at various locations in the plant. He credibly testi-
fied that during the union campaign, while he was working he 
did not initiate conversations a
bout the Union, but did give a favorable opinion about the Union if other employees brought 
up the subject and asked him about it. 
On a day in late February or early March (see fn. 4, below), 
Meuler received a call from Eva Hall, an inspection employee 
who worked in the basement, asking what Howard was sup-posed to be doing in the inspection area. Meuler replied that he 
had no idea. Hall said that Ho
ward was interrupting people from getting their work out by trying to get union cards signed. 
                                                          
                                                           
2 My findings in this paragraph 
are based on Vinegar™s testimony. 
Although admitting having called Vinegar a ﬁsorry assﬂ in the bath-
room in about January 1998, Bartlett denied having ever ﬁdiscussedﬂ 
with employees the prospect of the plant™s being permanently closed. 
To the extent that this may constitu
te a denial, for demeanor reasons I 
credit Vinegar. 
3 This finding is based on the testimony of Winburn, who at the time 
of the hearing was still in Respondent
™s employ. For demeanor reasons, 
I do not credit Bartlett™s denial. H
ughey and Hisle did not testify. 
Meuler thereupon telephoned Bartlett and asked what he had 
Howard assigned to do. Bartlett replied that he did not know 
what Howard was doing at that 
moment. Meuler said that he 
had received a call from ﬁinspec
tionﬂ that Howard was  ﬁdown 
there bothering people, talking about the Union.ﬂ Meuler told 
Bartlett to make sure that Howard
 was kept busy.  Inferentially 
after this conversation, Bartlett 
began ﬁriding [Howard] pretty 
hard,ﬂ and getting ﬁon [his] b
ack,ﬂ while Howard was perform-
ing on a machine work which was dangerous and required his 
full concentration. Also, while Howard was still working on the 
machine, Bartlett told him to perform two or three other jobs. 
Eventually, Howard told Bartlett that he was going to have to 
ﬁget off [Howard™s] back,ﬂ he could not keep his mind on his 
work. Bartlett said that Meuler had told Bartlett to ﬁride the hell 
out ofﬂ Howard, that all he was trying to do was solicit union 
votes. Howard said that this was ﬁa damn lie . . . The manage-
ment will get all the votes we need.ﬂ Howard asked Bartlett 
who had told ﬁhimﬂ (inferentially, referring to Meuler) that 
Howard had been soliciting union votes, but Bartlett refused to 
tell him. Bartlett said that there were ﬁsome piddling jobs back 
here in maintenance . . . just go on back there and do them and 
just stay out of trouble the rest of the day.ﬂ  Two or 3 days later, 
Bartlett told Howard that Bartlett wanted to ﬁrephraseﬂ 
Meuler™s message, that Meuler ha
d told Bartlett ﬁto just keep 
[Howard] busy.ﬂ
4  Thereafter, during an employee meeting convened by man-
agement about March 28 (see infra sec. II,B,3,a), Howard asked 
Meuler about Bartlett™s remarks. 
Meuler replied that this was 
none of Howard™s business. Howa
rd said that it was his busi-ness, because it concerned his job. Meuler merely repeated that 
this was none of Howard™s business. 
3. Alleged solicitation of empl
oyee complaints and grievances 
and implied promises of remedial action 
a. Background; the confer
ence room meetings 
Between about March 9 and about April 2, 1998, Fraher 
conducted a series of 20 employee 
meetings in the conference 
room during working hours. The employees were divided into 5 
groups, consisting of 8 to 11 employees each, and each group 
was required to attend one 45-mi
nute meeting per week over a 4-week period. From the appearance of the posted schedule for 

these meetings, and from Vinegar™s credible testimony as to 
 4 My findings as to this incident are based on a composite of credible 
parts of the testimony of Meuler, 
Bartlett, and Howard. My finding as 
to the date is based on Howard™s 
testimony. Bartlett and Meuler dated 
these events as late December 1997, more than 6 months before the 
charge was filed. However, when asked whether he had heard before 
the February 1998 filing of the repr
esentation petition about Vinegar™s 
and other employees™ campaigning for 
the Union, Meuler replied, ﬁNot 
really anything specific, no.ﬂ Further, when asked whether he had heard 
before the filing of the petition th
at a union organization campaign was 
about to begin, he replied, ﬁNot 
really.ﬂ  Moreover, although Meuler 
testified that Bartlett™s report to Me
uler (allegedly in Dec. 1997) about 
Howard™s union activity caused Meuler to report to Fraher that union 
cards were being circulated in the pl
ant, Fraher testified that until about 
March 9, 1998, he did not know the names of any employees who 
favored the Union. For these and demeanor reasons, except as reflected 
in the text I do not credit Bartlett™s 
testimony as to the contents of his 
conversation with Howard. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430who else attended the four mee
tings attended by him, I infer 
that the employee personnel in each group remained about the 
same throughout the meetings. As of the close of the hearing on January 7, 1999, the com-
plaint included no allegations
 that Respondent made any 
unlawful statements during these conference-room meetings. 
Over date of January 26, 1999, 
the General Counsel moved to 
amend the complaint to add, as paragraph 5(d), an  8(a)(1) alle-
gation which reads as follows: 
 During March 1998, Respondent, by Larry Fraher, in a series 
of weekly meetings with smal
l groups of employees in the 
conference room . . . solicited employee complaints and 
grievances and implied that Respondent would resolve those 
complaints and grievances. 
 Respondent opposed this motion 
on the ground, inter alia, that 
ﬁif [Respondent] had been placed on notice of the issue, it 
would have offered testimony that Fraher was aware of the 
rules against making promises of benefit before an election, 
that he used the employees™ complaints as a springboard to 
argue why the issue was not a good reason to vote for the un-
ion, and that he did not promise, implicitly or explicitly to rem-
edy grievances.ﬂ In view of th
is representation by Respondent™s 
counsel, the motion for leave to amend is hereby denied, on the 
ground that as to the conference
-room meetings the issue was not fully litigated. 
Great Scott Supermarkets
, 206 NLRB 447 
(1973). However, because events
 at these conference-room 
meetings are material to issues raised by the complaint as of the 

first day of the hearing, such events will be described here on 
the basis of the evidence which was in the record as of the close 
of the hearing. 
Fraher testified that the purpos
e of these meetings was to 
give the employees Respondent™s position on the union orga-
nizing campaign. Normally, at the beginning of each of these 
meetings, Fraher would show a 10- or 15-minute videotape and 
then would allow a set period of 
time, probably for at least half 
of the meeting, where employee
s could voice their opinions or 
concerns that they might have. According to Fraher, ﬁI encour-
aged people to speak freely.ﬂ 
The first of these meetings, on about March 9, was attended 
by about 11 employees, including Vinegar, Howard, Tommy 
Rhineheimer, Ray Doolin, a
nd John Van Dyke. Management 
was represented by Fraher, and Company Attorney Mike Moc-
niak, whose office is in North Chi
cago, Illinois. Fraher said that 
he had come into Respondent™s 
Lexington, Kentucky plant after 
the 1995 election, and that he was ﬁappalledﬂ that the employ-
ees at Respondent™s plant would want a union to represent them. He showed a videotape, 
asked the problems that people had, and then opened the meeting up for discussion. The first 
employee to speak was maintenance employee Rhineheimer. 
He said that no matter what he
 did, Foreman Bartlett (Rhine-
heimer™s immediate supervisor) 
would always be on him about 
it at the end of the day. Rhineheimer said that he did not care if 
Bartlett dropped dead under his feet.
5 Fraher looked at Rhine-
                                                          
 5 This finding is based on Howard 
and Vinegar™s testimony, partly 
corroborated by Ray Doolin. For demeanor reasons, I do not credit 
Fraher™s denial. 
heimer and said, ﬁ[W]ell, we won™t have none of that in hereﬂ 
and that it was not very nice to say that. Rhineheimer said that 
Bartlett was not a very nice person. Employee Howard said that 
Bartlett rode the employees all the time, that the employees had 
nobody to go to, and that Meuler told Bartlett to ride Howard 
because he was downstairs trying to recruit union votes (see 
sec. II,B,2, above). Fraher said that they could talk about that at 
a later time. Howard asked about raises for office people and 
the rest of ﬁusﬂ in the shop that had not had raises in about 8 
years; Fraher said that this ﬁwasn™t none of [Howard™s] damn 
business.ﬂ  Fraher said that he had heard that the biggest prob-
lem which had led the employees to seek union representation 
was Respondent™s attendance policy.
 Vinegar said that this was 
not an issue, and that the issue was that Bartlett and Meuler 
were ﬁallowed to approach people and talk to them any way 
they wanted to and certain individuals [in the] plant did not get 
talked to in that manner.ﬂ Vinegar said that Bartlett would 
never use customary pleasantries in approaching employees, 
but ﬁwould just come up to you and [say], I want you to do this 
or I want you to do that.ﬂ  
Some of the employees believed that as to personnel matters, 
Respondent™s management was favoring certain employees 
with whom Plant Manager Meuler socialized outside of work-

ing hours. Employee Van Dyke complained that he had been 
transferred in order to give his old job to an employee favored 
by management. Vinegar too, co
mplained about favoritism in 
job assignments and job rotatio
n and about Respondent™s fail-
ure to post vacancies. Vinegar also brought up certain safety 
matters, including the presence of tungsten carbide powder 
particles in the air and a claim that some machines were unsafe 
because they had cardboard where there should be shields. 
Fraher said that he agreed that Respondent needed a better sys-
tem of monitoring the particles that got into the atmosphere 
when a press was cleaned. Howeve
r, he said, putting guards on 
the machines would make no sens
e, because the employees just 
took off the guards. Employee Ray Doolin told Attorney Moc-
niak that the employees had previously told him about the prob-
lems with favoritism, ﬁit™s not 
as if you don™t know about it.ﬂ 
Mocniak replied that he and ma
nagement had heard about these 
problems before, but had ignored th
em in the belief that they 
were ﬁno big deal.ﬂ 
The second such meeting was attended by about 10 employ-
ees, including Sturgill. She comp
lained about perceived favorit-
ism in requiring employees to rota
te between jobs, disregard of 
seniority in job placement, and 
failure to post vacancies. Stur-
gill credibly testified that Fraher responded to her favoritism 
complaint by saying that he had not been there long enough, ﬁI 
don™t know; I will have to check into that, that kind of an-
swers.ﬂ 
The fourth conference-room meeting was attended by about 
10 employees, including Rhodus. During this meeting, Rhodus 
said that favoritism ﬁwas one of the issues of why we needed a 
union, so things would be fair.ﬂ  She said that job assignments 
were given on the basis of the employees™ personal friendship 
with management. Fraher said th
at management gave jobs to 
the employees whom management
 believed to be more quali-
fied. Rhodus said that she had been replaced on her laboratory 
job, which she had held for a year and a half, by an employee 
 FANSTEEL VR/WESSON 431whom she testimonially identif
ied as David Johnson, who had been hired as a temporary employee and whom Rhodus had 
trained to perform her job. Fraher said that he was not going to 
discuss that at this time. 
The sixth meeting, on about March 20 or 21, was attended by 
about the same employees as th
e first meeting. Some of the employees complained about pe
rceived favoritism. Employee 
Howard complained that employee Rhodus™s laboratory job had 
been transferred to another employee after she had trained him 
for it, to which Fraher replied that the latter employee ﬁhad 
schooling background and other knowledge in that area in 
which he could run the lab operations.ﬂ
6 Vinegar again com-
plained that the use of cardboard instead of metal safety shields 
on a particular machine presented a safety hazard. This time, 
Fraher said that he would look into the problem right away; the 
following week, guards were put on six machines. Some of the 
employees complained that jobs
 were assigned without being posted; Fraher said that he was going to look into it and see 

why these jobs had not been posted. 
Because of the number of employee complaints during the 
first 10 meetings, about Meuler™s perceived favoritism with 
respect to employees with whom he socialized outside of work, 
Meuler attended the third batch 
of meetings (the 11th through the 15th). The first meeting in th
is batch was held about March 28, and was attended by about the same employees who had 
attended the first and sixth mee
tings. As to the ﬁfavoritismﬂ 
complaints, Meuler said at this meeting that it was no one™s 
concern whom he socialized wi
th. Vinegar stood up and said 
that this became the employees™ concern when the people with 

whom Meuler socialized brought ﬁour business back into 
work.ﬂ Thereupon changing the subject, Meuler said that the 
Union could not guarantee any merit raises, that Respondent 
could, and that he knew this 
was something that management 
stood behind. Employee Howard 
said that Meuler had told 
Supervisor Bartlett to ﬁrideﬂ Howard because he was down-
stairs trying to get union votes. 
Meuler said that this was none 
of Howard™s business. Howard said that it was his business, 
because it concerned his job. Meuler again said that this was 
none of Howard™s business. 
At the 12th meeting, where management was represented by 
Fraher and Meuler and which 
was attended by (among other 
employees) Shirley Storie,
7 Kevin Adkins, Will
ie Honshul, and 
Sturgill, Fraher said that because there were so many com-
plaints about Meuler™s conduct,
 Fraher had brought him there to take up for himself. Meuler said that as to his socializing 
with plant employees, that was his business. Sturgill said that it 
ﬁwas okay to socialize but you do not bring it back into the 
                                                          
                                                           
6 This finding is based on Vine
gar™s uncontradicted testimony. 
Vinegar testified that Howard iden
tified the allegedly favored employee 
as Chris Boggs; as previously noted, Rhodus testimonially identified 
the allegedly favored employee as Johnson.  Both Boggs and Johnson 
are laboratory technicians.  Whic
h employee in fact replaced Rhodus, 
and what name was given by Vinegar at
 this meeting, are irrelevant to 
the issues in the instant case. 7 The record indicates that Shirley Storie attended only two meetings 
(the fourth and the 12th) and that
 the other employees present during 
the first meeting she attended were 
different from the other employees 
present at the second meeting which she attended. 
plant. You do not flaunt it in front of the other employees. You 
do not make special concessions for [the employees you social-
ize with] nor do you tell our personal business that we have told 

you in privacy, to these people and then they come back into 
the plant and everybody knows about it. [That™s when it be-
comes] our business.ﬂ Meuler did not reply. Fraher asked why 
the employees wanted a union (see fn. 1, above), and said that 
the meetings were to let the employees tell him how they felt, 
or what was bothering them.  
Respondent has a practice of conducting an annual vote 
among its employees as to whether they want a 6 a.m. starting 
hour during the summer, and of honoring the result of the vote. 
Employee Adkins said that Meuler would probably kill him for 
saying this, but that a majority of the employees wanted to 
come in at 6 a.m. all year round, and asked why management 
could not just let everybody come 
in at 6 o™clock. After Meuler 
said that the employees would have to vote on it, Fraher asked 

why Adkins had said that Meul
er would probably kill him. At 
this point, Shirley Storie said that people were afraid to speak 

up. Fraher asked why, and Honshul said, ﬁRetaliation.ﬂ 
At the 14th of these meetings, where management was repre-
sented by Fraher and Meuler, Fraher said that Meuler was pre-
sent to speak for himself, because the employees were picking 
on him. As to employee compla
ints about perceived favoritism 
on jobs and with respect to taking time off, Meuler said that it 
was none of the employees™ busine
ss whom he socialized with in his personal life, and that 
the employees should not say any-
thing more about his personal bu
siness. Employee Rhodus then 
said that it became business when it involved work and he 
brought it into the office.  
The 16th of these meetings, on about April 2, was attended 
by about the same employees w
ho had attended the first meet-ing. At this meeting, manageme
nt was represented by Fraher 

and Group General Manager Robert Hughey, Fraher™s immedi-
ate supervisor. Hughey said that 
he had heard that there was a 
rumor going around that if the Union was elected, people would 

get a raise of $2 an hour. Vinegar said that he had heard a ru-
mor attributing such a statement to
 himself, and that he had not 
promised anyone anything beca
use he could not promise any-
one anything. Vinegar said that the employees had gone to the 
Union, the Union had not come to the employees. Hughey 
asked whether management had ev
er closed the doors to Vine-
gar. Vinegar said that sinc
e October 1997, members of man-agement had walked around the 
plant and greeted other em-ployees in front of Vinegar and would not even acknowledge 
Vinegar™s presence. Vinegar said 
that Fraher would fail to ac-
knowledge ﬁhellosﬂ from Vinega
r and would not wish him a 
merry Christmas. When Hughey l
ooked at Fraher, he said, ﬁI 
know what [Vinegar is] talking about.ﬂ
8 At the end of this meeting, Hughey said 
that he believed Meuler and Fraher were 
doing a good job, and that Hughey wa
s going to stay with them. 
 8 When Fraher started to work at the plant in April 1997, he had 
started to follow the practice of greeting the employees, and exchang-
ing customary courtesies, on a daily 
basis. Shortly before Christmas 
1997, he orally delivered Christmas greetings in the plant to at least 
most of the employees, but did not 
thus greet Vinegar, who credibly 
testified to the belief that he was being deliberately snubbed. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432Hughey was also one of manageme
nt™s representatives at the 
17th meeting, which was attended
 by about the same employ-
ees who had attended the second, seventh, and 12th meetings. 
Employee Sturgill asked Hughey wh
y he had failed to keep his 
promise, during the 1995 union campa
ign, to work beside the 
Kentucky plant employees and fi
nd out why they were dissatis-
fied. Hughey, who is responsible
 for Respondent™s Connecticut 
plant as well as the Kentucky plan
t, said that he had ﬁa lot more 
things to do besides just worry 
about this place.ﬂ Sturgill asked 
him why he had made all these promises. He did not reply. 
During one of these meetings, Sturgill said that Bartlett was 
an abusive man who misused his supervisory power, that she 
thought something should be done about this, and that she had 
repeatedly seen him follow Vinegar into the bathroom. 
Sturgill had passed a written fork-truck examination about 
early 1997 but had never received
 a license. About February 
1997, she had asked Clyde Corman, who was her immediate 

supervisor when she was driving the fork truck, why she had 
never received her license. He had said that he would check 
into the matter, but nothing happened. Thereafter, she asked 
Fraher whether she had received her license. He said that he 
would talk to supervisor Bartlett
 about this matter. She testified 
that this conversation occurred during one of the March confer-

ence-room meetings; Fraher did not testify about the context of 
this conversation. His eventual 
response to her inquiry is sum-
marized below section II,D,2. 
b. Management™s records of i
ndividual employees™ union views On an undisclosed date in March 1998, Fraher and Meuler 
prepared a list of employees who they believed were in favor of 
the Union, and a list of the em
ployees who they believed did 
not favor the Union. The list also showed whether each em-
ployee in question was believed to have strong views on the 
subject. Fraher and Meuler conc
luded that 18 employees (10 of 
them strongly) favored the Union and 27 (18 of them strongly) 

did not. On undisclosed dates in 
March, Fraher also prepared a 
list of 24 employees who he be
lieved would vote against the 
Union, and a list of 12 employees of whose likely vote he was 
uncertain. For reasons not shown by the record, Vinegar™s name 
was not on either list. Fraher testified that these lists were made 

for the purpose of ﬁtallying up our results where we thought we 
were at a particular point in time; where we might need to di-
rect our future effortsﬂ and 
focus management™s attention. 
On an undisclosed date during the period of time (March 9 to 
April 2) when the group meetings were in progress, Fraher, Meuler, and employees Shirley 
Storie and Pat Christin con-ferred about which employees on a written list (namely, a copy 
of a list, which had been posted on the plant bulletin board, of 
which employees were required 
to attend which meetings) fa-
vored the Union, and which did not. In the others™ presence, 
Christin made an appropriate entry beside each name on the 
list. The group concluded that 21 employees favored the Union 

and 26 did not
.9                                                            
                                                                                             
9 My findings as to Meuler™s and 
Fraher™s participation are based on 
Shirley Storie™s testimony. Meuler 
was not asked about this matter. For 
demeanor reasons, I do not credit Fraher™s and Christin™s denials. 
Christin™s testimony that Rochelle
 Petrucelli was present during this 
c. The one-on-one meetings in the lunchroom 
During the election campaign, Fraher conducted three man-
agement meetings, attended by Me
uler and all the supervisors, 
during which the supervisors di
scussed which individual em-ployees favored the Union, which individual employees op-
posed the Union, which individual employees™ views were 
unknown, and which individual 
employees would constitute a 
possible ﬁswing vote.ﬂ Vinegar™s 
name came up in these meet-
ings. Also, during these meetings, the supervisors discussed 
trying to find out why some of the prounion employees wanted 
the Union. During the third batc
h of conference-room meetings 
with the employees, Fraher announced that he would be meet-
ing with each employee individually. Thus, during the 11th 
conference-room meeting, which was attended by employees 
Vinegar, Howard, Hall, Carol
yn Bartlett (Supervisor Allan Bartlett™s wife), and four or five
 other employees, Fraher said 
that such one-on-one meetings were to be conducted with each 
individual in the plant ﬁto try to discuss what their problems 
was and how they felt about the Union.ﬂ During the 12th con-
ference-room meeting, with a group which included employee 
Sturgill, Fraher said that ﬁhe would be meeting with [Respon-
dent™s employees] one on one and he wanted to know the things 
that [the employees] felt . . . co
uld be changed to make things 
better, [the employees™] compla
ints.ﬂ During the 14th meeting, 
with a group which included empl
oyee Rhodus, Fraher said that 
ﬁhe would like to meet one-one-one to . . . work out the prob-
lems with the management.ﬂ 
Fraher prepared a list of the 47 employees who were eligible 
to vote in the election, and checked off the name of each em-
ployee on meeting with him or her. Fraher conducted individual 
interviews with 42 or 43 of these employees; but in conse-
quence of the Union™s April 2 withdrawal of its petition (see 
below, sec. II,C), he decided not
 to interview the others. These 
March 1998 meetings were the firs
t such meetings he had con-
ducted since becomi
ng operations manager in April 1997. 
As to what happened during each of these one-on-one lunch-
room meetings, Fraher credibly testified to the following effect: 
He asked the employee if he or she had any concerns. Some of 
the employees stated that they had concerns. The three primary 
concerns related to perceived favoritism (which was largely 
attributed by employees to Meuler™s socialization with alleg-
edly favored employees), job rotation (related to the favoritism 
complaints), and the attendance policy (also related to the fa-
voritism complaints); one of the employees complained about 
the starting time in the winter versus the summer. As to some of 
these concerns, Fraher replied that nothing could be done about 
them, and explained why. As to
 complaints about perceived 
favoritism with respect to temporary transfers (which many 
employees disliked) and promo
tions (which had previously 
been handled by Meuler), Fraher 
said that he was not sure how 
he would handle such personnel actions, but that in the future  incident was not corroborated by Petrucelli, who testified for Respon-
dent, or by Shirley Storie. I fi
nd that Petrucelli was not there. 
 FANSTEEL VR/WESSON 433they would be decided by him and that they would be handled 
as equitably as possible.
10 During the one-on-one meeting with employee Rose Rhodus, 
who was wearing a union button and whom the Meuler-Fraher 
list identified as a strong union supporter, Fraher asked why she 
wanted the Union (see supra fn. 1). She said that she wanted to 
keep her rights protectedŠmore specifically, that, ﬁwhen you 
report something to someone in authority, no matter what, they 
should report that,ﬂ and that a laboratory job had been given to 
an employee whom she had trained rather than to her. Fraher™s 
sole reply was to look at her. 
Fraher began his one-on-one 
meeting with employee Ray 
Doolin, whom the Meuler-Fraher list identified as a strong 
union supporter, by explaining wh
y Respondent did not want a 
union, and why Fraher did not think a union was needed. Then, 
Fraher asked Doolin why he thought one might be needed (see 
fn. 1, above). Doolin replied that he was not sure whether the 
employees needed a union, that the employees had a lot of 
problems they needed to solve, and that the employees needed 
somebody to go to, to solve these problems. Doolin said that 
one of these problems was favoritism as to promotions.  Fraher 
said there was no such thing as favoritism out there. He said 
that if the employees had a probl
em, they could always come to 
management. Doolin said that he
 had done this several times, 
that it just did not work. 
During Fraher™s one-on-one meet
ing with employee Sturgill, 
whom the Meuler-Fraher list identified as a strong union sup-
porter, he asked ﬁwhat [she] had 
to say that maybe would make 
things better for the people in the plant, . . . that maybe things 
we could change and . . . make it
 a better environment.ﬂ Sturgill 
complained about Supervisor Bar
tlett, including his perceivedly 
abusive conduct, and about perceived favoritism by Meuler. 
Fraher said that he stood by 
his management ﬁ110 percent.ﬂ 
During employee Howard™s one-on-one meeting with Fraher, 
he asked Howard, who was wearing a union button and whom 
the Meuler-Fraher list had id
entified as a strong union sup-
porter, why he was for the Uni
on (see fn. 1, above). Howard 
replied that there was ﬁa bric
k wall between management and 
the people,ﬂ and that Howard believed that the Union was the 
only way to get people to work together and enable Respondent 
to survive. Howard further said that Bartlett ﬁrodeﬂ him all the 
time, that Meuler™s response to
 the employees™ complaints 
about this was to tell the employ
ees to ignore Bartlett, and that 
ﬁyou shouldn™t have to ignore your foreman.ﬂ
11 Fraher asked 
whether Howard thought it would do any good to send Bartlett 
to school. Howard replied that he did not know. 
During Fraher™s one-on-one meeting with Vinegar, Fraher 
asked him how he felt about the 
Union and why he was such a 
strong union supporter (see fn. 1, a
bove). Fraher said that Vine-
gar showed great leadership, and 
that people in the plant would 
talk to him about problems which they would not talk about to 
                                                          
                                                           
10 My findings in this paragraph are based on Fraher™s testimony. To 
the extent inconsistent with these 
findings, I do not credit his testimony 
that he made no promise that thi
ngs were going to be taken care of. 
11 I credit Meuler™s denial that he ever told Howard to ignore Bart-
lett.  Howard may well have misunderstood something said by Meuler. 

In any event, the is
sue is immaterial. 
management. Vinegar said that 
the employees were tired of 
management™s not taking their i
ssues ﬁat hand,ﬂ and that the 
employees needed a union to speak for them. Vinegar also as-
serted that only a ﬁselect fewﬂ em
ployees did not have to rotate 
between jobs. Fraher said that management ﬁhave to look into 
the job grades [which affect employees™ wages; see infra sec. 
I,D,1] again because they [weren™t] too for sure on the grades 
that they had made up and how to place people to where every-
body would do equal work.ﬂ
12  C. The Union™s Withdrawal of its Petition 
On April 2, 1998, the Union (through Simpson) asked the 
Regional Director for leave to withdraw its representation peti-
tion, and the Acting Regional Director approved the with-
drawal. This action was taken following discussions between 
Vinegar, Sturgill, Howard, a
nd Rhodus, and a conference be-
tween Vinegar, Sturgill, and 
Simpson. The Union requested 
such withdrawal because the 1995 election had been very close 
(the Union had lost by a 3-vote 
margin), the Union anticipated 
that the forthcoming election wold be close, two of the Union™s 
supporters would be absent from the plant because of surgery 
on the date for which the election was scheduled, the Union 
believed that their votes would be needed for an election vic-
tory, and the Union preferred the 
6-month election bar by virtue 
of the withdrawal of the petition
13 to the 1-year bar which by 
virtue of Section 9(c)(3) of 
the Act would result from a union 
election loss. Fraher credibly te
stified that he had no knowledge 
of the employees™ discussions ab
out whether the petition should 
be withdrawn. 
During the discussions which led up to this decision, the em-
ployees discussed giving manage
ment a chance to do some-
thing about the issues that had been brought up during the un-

ion campaign, and also discussed refiling the petition after 6 
months. During the conference
s with Vinegar and Sturgill which led up to this decision, Simpson told Vinegar to ﬁstart 

the campaign right back,ﬂ and gave him some more blank au-
thorization cards. 
Fraher testified to the opinion that almost all of the employee 
complaints advanced during his group and one-on-one meetings 
were either unmeritorious (including the complaints about Bart-
lett) or stale. He testified to the opinion that there was not in 
fact any favoritism in the plant, and further testified that 
throughout Meuler™s exchanges with the employees during the 
election campaign, he had said th
at he would continue the so-
cializing practices to which Vi
negar and other employees had 
attributed the perceived favoritism about which they had com-
plained. On April 3, the day on which the cancelled election 
was to have been held, Hughey 
and Fraher went onto the pro-
duction floor and looked up at Vinegar. Hughey told the em-

ployees that there were no hard feelings. Then, Hughey told 
Vinegar that there were no winn
ers and there were no losers. 
 12 My findings in this paragraph 
are based on Vinegar™s testimony. 
To the extent inconsistent with these findings, I do not credit Fraher™s 
testimony that he made no promise th
at things were going to be taken 
care of. 
13 See Sears, Roebuck & Co.
, 107 NLRB 716 (1954); NLRB Case-
handling Manual (Part Two), Representation Proceedings, Sec. 
11114.1a (Sept. 1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434Vinegar said that he agreed. Hughey said that ﬁwe needed to try 
to work together to solve the problems in the plant . . . to keep 
this to where we all could come in and work together and get 
along.ﬂ Vinegar said that Hughey
 was right, and that ﬁif we 
don™t do something about the situ
ation here, we™re looking at 
the same thing.ﬂ Hughey and Fraher did not reply. For a few 
days thereafter, Vinegar continued to wear his union jacket. 
After the Union had withdrawn its petition, employee Ray 
Doolin told Hughey that the empl
oyees were trying to organize 
a union because of perceived favoritism and for other reasons. 

At the end of this conference, Doolin told Hughey, ﬁI guess you 
know when you leave here, I™ve had it.ﬂ Hughey replied that he 
would ﬁguaranteeﬂ that nothing would ever be said about 
Doolin™s talking to Hughey. A w
eek or so later, Fraher ap-
proached Doolin while he was working at his machine, and 

began to holler at him about 
ﬁtalking to peopleﬂ and ﬁrunning 
[his] mouth.ﬂ Doolin said that 
he did not appreciate Fraher™s 
screaming in Doolin™s face. Frah
er said the he could do ﬁany-
thingﬂ to Doolin, and ﬁthere wasn™t a damn thing [Doolin] 

could do about it.ﬂ Doolin said that he could indeed do some-
thing about it. Fraher said, ﬁ[
Y]es, and I can fire you too.ﬂ
14 At the time of the January 1999 h
earing, Doolin was still em-
ployed by Respondent. 
D. The Allegedly Unlawful 
Discharge of Gary Vinegar 
1. Vinegar™s work history 
Gary Vinegar began to work for Respondent in January 
1990. In May 1993, his then supervisor, Robert Sparks, gave 
him a 2-day disciplinary suspensi
on. The relevant ﬁDisciplinary 
Action Formﬂ (signed by Vinegar, Sparks, and Meuler) states: 
 Employee objected to being given alternate work assignment 
for the day. Employee openly argued with the supervisor in 
the shop using objectionable language. 
 Further instance of this type to result in termination.
15  So far as the record shows, th
is document is the only document 
unfavorable to him which is in his personnel file. Meuler testi-

fied that according to Sparks™ 
report to him, Vinegar was asked 
to do a different assignment for th
e day, to which he replied by 
using a defiant obscenity. In th
e event, Vinegar went home for 
the rest of the day, but Meuler asked him to return to work on 
the following day, that Meuler needed him. This was the only 
written discipline issued to Vinegar during his more than 8 
years of employment with Respondent. 
Meuler further testified that 
on a date he was not asked to 
give, Joan Webb, who was the lead person on Vinegar™s shift, 
told Meuler that Vinegar had been spending a good deal of 
                                                          
                                                           
14 The complaint does not allege that these remarks by Fraher vio-
lated the Act. 15 The original of this document was not produced at the hearing. A 
photocopy was received into evidence
 without objection. After consid-
ering the physical appearance of th
is document, and notwithstanding 
Vinegar™s testimony that he did not 
remember this last sentence™s being 
on the original form when he signed it (although this sentence ﬁcould 
have been thereﬂ), I conclude that 
the sentence was in fact there when 
he signed it.  I note, however, that Respondent (inferentially, through 
Sparks) had refused his contemporane
ous request for a copy, and that 
company witness Meuler was not asked about this matter. 
working time conversing with 
off-duty employee Sturgill. 
Meuler thereupon told Foreman Clyde Corman to tell Vinegar 
that the employees could not have visitors while they were 
working. After Corman reported to Meuler that Corman had 
given this message to Vinegar, 
Webb told Meuler that when she 
left the premises that day during her lunchbreak, Vinegar had 

followed her, become verbally a
busive with her, threatened her 
that he would make trouble for her if she tried to make trouble 
for him, and told her to stay out of his business.
16 Meuler there-
upon told Vinegar that Webb was Respondent™s ﬁauthority figureﬂ on Vinegar™s shift and that
 it was her business to report 
any problems to management. Me
uler did not write down any-
thing concerning this incident, because (he testified) the inci-
dent did not occur on Respondent™s premises and had been 
addressed with the employee. 
On a date preceding 1994 but not otherwise shown by the re-
cord, while Vinegar was setting 
up a press whose weight was incorrectly stated on the label, the punch exploded and sent 
steel fragments into his safety 
glasses and his chest. Vinegar 
reported these events to Foreme
n Jack Pittman and Bartlett, admittedly supervisors. Thereafte
r, in 1994, Pittman told Vine-
gar that he was too slow in settin
g up presses. Vinegar said that 
he was slow setting up the presses, but that he was making sure 

that the presses were set up ri
ght, because if they were not, 
someone could get seriously hurt
. Later, Pittman told Vinegar 
that because Vinegar was too slow setting up the presses, 
Meuler did not want Vinegar to set them up any longer. Then, 

Vinegar was transferred to another department. Thereafter, on a 
date not shown by the record, Meuler told Vinegar that there 

was a shortage of press set-up 
operators, and that Respondent 
needed him to go back and set up the presses. Vinegar re-
minded Meuler that Vinegar wa
s slow. Meuler said, ﬁDon™t 
worry about that. Take your time and do it right.ﬂ 
In the late winter or early spring of 1997Œ1998, Pittman 
again questioned Vinegar™s speed 
in setting up. Vinegar replied 

that he was slow, but that he was being slow on purpose to be 
careful, because if anything happ
ened in being a little too fast 
somebody could get hurt. Pittman 
replied that being careful was 
good, but that Vinegar was supposed 
to reduce his setup time to 
the level of other setup men. Pittman credibly testified to the 

opinion that Vinegar ﬁsort of got 
a little hot about it . . . got a 
little offensive about it.ﬂ After that, Pittman told Meuler that 

Vinegar was a good worker who did not like to take orders. 
My findings as to the 1994 incident are based on credible 
parts of Vinegar™s testimony; I believe that Pittman was mis-
taken in testifying that no such incident occurred at that time. 
My findings as to the 1997 or 1998 incident, including its date 
and the content of Pittman™s report to Meuler, are based on 
Pittman™s testimony. As to the 
date, Meuler initially testified 
that Pittman made his report about 2 weeks before Vinegar™s 
discharge in late June 1998, and 
then testified that this report 
was made ﬁa couple monthsﬂ befo
re Vinegar™s discharge. For demeanor reasons, except to the extent corroborated by Pittman 
 16 Meuler™s testimony about Webb™s and Corman™s reports to him 
was not received to show the truth of the reports. Vinegar and Corman 
were not asked about these at least alleged contacts between them and 
Webb, who did not testify. 
 FANSTEEL VR/WESSON 435I do not credit Meuler™s testimony about the contents of 
Pittman™s report, or of Meuler™s reply. 
Respondent divides its jobs into grades one through six, 
grade one being the most skilled and highest paid. Vacancies in 
jobs graded three through six are at least sometimes posted, and 
are primarily filled by awarding the job to the bidder with the 
highest seniority. At the time Vinegar was discharged, he was 
in a grade three job. On occasion, he filled in for a grade two 

operator. On an undisclosed date 
which likely fell before Fraher 
became operations manager in April 1997, Vinegar bid on a 
grade two vacancy. Respondent advised the bidders that the job 
would be given to the bidder with the highest score on a 
mathematics test administered
 by the personnel department. 
Because Vinegar did not receive the highest score, he did not 

receive the position. 
Foreman Corman, an admitted supervisor who was Vine-
gar™s immediate superior for 
about the 3 years immediately 
preceding his discharge, testified that Vinegar was a good 

worker and that his attendance 
was good. Corman testified that 
he had told Vinegar he was too slow setting up presses, but that Corman had never written him up 
for this or any other reason. 
Supervisor Pittman, who directly supervised Vinegar, on and 
off, for 4 or 5 years, testified that he was a good worker who 
did not like to take orders, a
nd that Pittman had never issued 
him a written reprimand for anything. Supervisor Bartlett, who 

directly supervised Vinegar for 
about 3 years, testified that 
Vinegar ﬁwould do you an excellent job as long as you let 

[him] do it his way. I never had 
a problem with him as far as 
. . . the competency of his work;ﬂ that at no time while he was 

under Bartlett™s supervision had 
he ever written him up; but 
that sometimes Bartlett complained that Vinegar was too slow 
in setting up presses. Bartlett fu
rther testified that he had no particular simmering personal di
sputes or arguments with Vinegar (although ﬁwe™d had our little discussions, like every-
bodyﬂ); and that Bartlett did not
 regard him as distasteful. 
2. Vinegar™s union activity; union
-related events between the 
withdrawal of the petit
ion and his discharge 
As previously noted, Vinegar was an active participant in the 
Union™s 1995 campaign, with employee Sturgill initiated the 
union campaign in October 1997, 
distributed union cards, regu-
larly wore union insignia in the plant, and (during the meetings 
conducted by Fraher for the avowed purpose of finding out why 
the employees wanted the Union) voiced a number of com-
plaints, some of which Responde
nt did not want to satisfy. 
Fraher credibly testified that he and Meuler discussed between 
themselves that Vinegar was a un
ion supporter. In late February 
or early March 1998, foreman Ba
rtlett, who was then Vinegar™s 
immediate supervisor, told him th
at Bartlett believed the plant 
would close down if the Union got in. The day after the Union 
withdrew its petition, Vinegar told group manager Hughey, in 
effect, that if Respondent did not
 make any changes, the union 
drive would be renewed; as not
ed above, section II,B,3,d, Re-
spondent did not intend to effect a number of the changes 
which the employees had requested of Fraher during the con-
ference room and lunchroom meetings. A week before Vine-
gar™s discharge, when Sturgill 
expressed dissatisfaction at Fra-
her™s statement that according to Bartlett and Meuler she had 
not passed the fork-truck license test, he asked whether this 
meant she was thinking of the Uni
on, she said yes, and he said, 
ﬁI guess this means the Union is going to try to come back 

in.ﬂ17 3. Vinegar™s discharge  
During a period which began before Bartlett became mainte-
nance foreman about June 1995, some of the employees had 
followed the practice of taking their lunch breaks is the mainte-
nance shop. Maintenance employee
 Howard, at least, preferred 
to eat there because it was quieter during lunchtime than the 
lunchroom. About early June 1998, Vinegar and Sturgill joined 
the group of about six other em
ployees (of whom only Howard 
was a maintenance employee, so far as the record shows) who 

had been habitually eating lunch there.  In consequence of the 
lunchtime use of the maintenan
ce shop, certain portions of the 
maintenance shop housed chairs which were used for break 
purposes only. After repeatedly
 stumbling over these chairs, 
Bartlett told maintenance employee Howard on the morning of 

June 26, 1998, that Bartlett was tired of tripping over the chairs 
and picking up trash, that nobody but Howard and maintenance 
employee Bobby Doolin Jr. (not to
 be confused with employee 
Ray Doolin) would be permitted to eat lunch in the mainte-

nance shop, and that in order to discourage other would-be 
lunchers, Bartlett would prefer that Howard and Bobby Doolin 
not eat lunch there either.
18 Later that morning, during the lunch 
break, Howard told Vinegar and Sturgill that Bartlett had said 

they could no longer take their 
lunch breaks in the maintenance 
area.
19 Vinegar and Sturgill went to Meuler and asked to talk to 
Fraher about what Bartlett had said concerning ﬁusﬂ taking a 
break in the maintenance area. Meuler replied that Fraher was 
                                                          
 17 Respondent™s insurance company requires any operator on the 
forklift to have a license. The record
 fails to show whether issuance of 
the license would have affected Sturgill™s pay. After administering the 
test to her and employee Webb about
 January 1997, Bartlett told both 
of them, as well as Meuler, that the two employees had ﬁdone okay.ﬂ 
Meuler thereafter issued
 a license to Webb. However, although Sturgill 
(as well as Webb) had passed the written part of the test, Bartlett told 
Meuler that Bartlett thought Sturgill
 needed more training on driving 
the fork truck itself. Sturgill had been operating the fork truck for three 
years when she was first told, in June 1998, that she had failed to pass 

the January 1997 test. There is no evidence that anyone ever told her 
that she had passed the January 1997 written test, and that her per-
ceived need as of January 1997 for mo
re training on the fork truck was 
the reason for Fraher™s June 1998 statement that she had not passed the 
fork truck examination. 
18 My finding that Howard and Dool
in were exempted from this or-
der from the outset is based on Howard
™s testimony, which is indirectly 
corroborated by Vinegar™s uncontradict
ed testimony that after Howard 
had reported to his fellow employee
s on June 26 regarding Bartlett™s 
June 26 order, during a conversation 
with Fraher later that same day 
Vinegar described the exemption (s
ee below). I believe Bartlett was 
mistaken in testifying that not until 
the following week did he exempt 
Howard and Doolin from this order. 
 However, the issue is immaterial. 
19 In the absence of corroboration by Howard or Vinegar, I do not 
credit Sturgill™s testimony, on cro
ss-examination by Respondent™s 
counsel, that Howard said Bartlett 
did not want her and Vinegar in 
there talking union. Respondent™s counsel did not ask me to limit the 
purpose for which such testimony by 
Sturgill was received; but there is 
no other evidence (from Howard or 
anyone else) that Bartlett so ad-
vised Howard. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436out of the plant at that time, but was expected back that after-
noon.  After the lunch break, Vinegar returned to the task of using a 
fork truck to pull baskets of ma
terials from a shelf in the ship-
ping and receiving area and transport these baskets to the whee-

labrator wash area. When the bell rang at 1:30 p.m. for the af-
ternoon break, Vinegar parked the truck in the shipping and 
receiving area and walked toward the breakroom. His path led 
him through the brazer room, where he had been setting up 
welders earlier that day. He put
 his safety gla
sses on top of a welder and proceeded into the breakroom. 
When the bell rang for the end of his break, he walked back 
to his fork truck, where he believed he had left his safety 
glasses. On realizing that he ha
d left them in the brazer room 
instead, he picked up his move tickets, which he was supposed 
to attach to the baskets after transporting them to the work area, 
and walked back toward the brazer room. His route initially 
took him to the inspection area, where he encountered his im-
mediate supervisor, Corman. Corman asked Vinegar whether 
he had finished pulling the job, to
 which Vinegar replied that he 
had, that he was on his way to get 
his safety glasse
s, and that he would be right back. Then, Vinegar left the inspection area for 
the brazer area, a route which required him to go through the 
wheelabrator wash room. 
When Vinegar entered the wheelabrator wash area, the sand-
blaster, the wheelabrator, and (perhaps) the degreaser were 
operating, and the area was exceeding noisy.
20 Vinegar pro-ceeded along a yellow-painted walkway on which the fork 

truck is to be driven in the area, and which is considered the 
safe route to use when walking 
through the area. Safety glasses 
are required to be worn in that area. At that time, Bartlett was in 
the area putting some tools into a basket. When Vinegar was 20 
or 25 feet away from him, Bartle
tt yelled, ﬁ[H]ey bud, you need 
to get your safety glasses on.ﬂ Vi
negar raised his hands a little 
above shoulder level, with the palms away from him, and made 
a little pushing gesture. He said 
that he had told his foreman 
that Vinegar was on his way to get 
his safety glasses, that Bart-
lett should verify this by talking to Vinegar™s foreman (who 
was in the next room about 50 feet away), and that other than 
that, Bartlett did not need to
 say anything to Vinegar.
21 Then, 
                                                          
                                                                                             
20 This finding is based on the testimony of Winburn, who at that 
time was working in the wheelabra
tor wash area, and Vinegar. A 
memorandum prepared by Meuler and dated July 1, which with some 
doubt I received into evidence as a bus
iness record under Rule 803(6) 
(at the hearing mistakenly describe
d by me as 802(6)) of the Federal 
Rules of Evidence, states that on June 29, Winburn had told Fraher, 

Meuler, and Bartlett that he could not hear what was said during the 

Bartlett-Vinegar conversation ﬁdue to 
the amount of noise in that work 
area.ﬂ Bartlett testified that when all the machinery is running, the 

wheelabrator wash room is the ﬁmos
t noisiest room in the house.ﬂ I do 
not credit Bartlett™s testimony that none of the machinery was running 
at that time. Respondent™s witness Co
rman, who at that time was in a 
physical position to hear whether this machinery was operating, was 
not asked about this matter. 
21 On direct examination, Vinegar tes
tified to having said, ﬁI had told 
my foreman, Clyde Corman, that I was on my way to get my way to get 

my glasses, other than that [Bartlett] didn™t need to say anything to 
me.ﬂ On cross-examination, Vinegar 
testified to having said that ﬁif 
[Bartlett] would talk to my foreman, [Bartlett] would know that I was 
Vinegar continued on his way to the brazer room to retrieve his 
safety glasses. 
After Vinegar had left the area, Maintenance Foreman Bart-
lett engaged in some work-rela
ted discussion with maintenance 
employee Winburn. Meanwhile, 
Vinegar retrieved his safety 
glasses, put them on, came back to the wheelabrator wash area, 
put his move tickets into the baskets, and got his weight count 
off the ticket. Then, Bartlett told him that Bartlett did not ap-
preciate the way Vinegar had talk
ed to him, and that he was 
going to see Meuler. Bartlett thereupon walked toward the 
shipping and receiving area, and Vinegar went to the office of 
Corman, Vinegar™s immediate supervisor. Vinegar said that 
Bartlett had said something to hi
m about not wearing his safety glasses and that Vinegar had told
 Bartlett that Vinegar had told 
Corman that Vinegar was on his way to get his safety glasses. 
Corman nodded his head, and Vinegar went back to work.
22 Meanwhile, Bartlett went to Meuler™s office. 
My findings as to the Bartle
tt-Vinegar conversation are 
based on the testimony of Vinegar and Winburn, who at the 
time of the hearing was still in Respondent™s employ. Bartlett™s 
testimony that his remarks to Vi
negar were made in a conversa-
tional tone, while the two men we
re side by side and during a 
period when the machinery in the area was not operating, is 
inconsistent with the testimony 
of Winburn, as well as Vinegar, 
that at least two machines were then operating in the area, and 

with Winburn™s testimony that Ba
rtlett and Vinegar were ﬁtalk-
ing kind of loud to each other . . . louder than they needed to be 

talking.ﬂ
23 Bartlett™s testimony that 
Vinegar ﬁwas waving his 
armsﬂ at Bartlett is inconsiste
nt with Winburn™s credible testi-
mony that Vinegar made a pushing
 motion with his raised arms. 
For these and demeanor reasons, 
I credit Vinegar™s version of 
 on my way to get my safety glasses,
 other than that [Bartlett] had noth-
ing to say to me.ﬂ During one of Fraher™s March-April meetings with 
employees, Fraher said that if ﬁsomeone had a problem or situation 
with you then they should go through your foreman [and] then to his 
chain of command, which is Steve Me
uler, and then to Larry Fraher.ﬂ 
Moreover, Vinegar™s immediate supervisor, Corman, testified that if 
there was a problem, you go through the chain of command. However, 
Meuler testified that Bartlett had aut
hority to give direction to Vinegar. 
Further, Vinegar testified that Bartle
tt had the right to speak to him as a 
boss if Vinegar was out of line. 
22 My findings as to the content of this Vinegar-Corman conversa-
tion are based on Vinegar™s testimony. I regard as unlikely Corman™s 
testimony that Vinegar was not then w
earing his safety glasses, that he 
did not say he was looking for or had 
misplaced his safety glasses, that 
he brought up the subject of safety 
glasses by saying that he thought he 
did not have to wear his safety glasses in the back but he had to wear 
them up front, and that he then said that he was upset because Corman 

was his supervisor and Corman rather
 than Bartlett should have talked 
to Vinegar about his safety glasses.
 I note that both Bartlett and Vine-
gar testified that Vinegar was wear
ing his safety glasses during their 
second conversation. 
23 At that time, because Vinegar had a 60-percent hearing loss in one 
ear, he was wearing hearing protec
tion which consisted of both ear 
inserts and ear muffs. The file memorandum at least allegedly prepared 

by Meuler on July 1 states that on June 29, Winburn advised him, Fra-
her, and Bartlett that Winburn could not hear what was said during the 
Bartlett-Vinegar conversation ﬁdue to 
the amount of noise in that work 
area.ﬂ  FANSTEEL VR/WESSON 437the conversation, and do not credit Bartlett except to the extent 
specified in my findings of fact. 
As to the Vinegar-Bartlett conversation in the wheelabrator 
wash room, Bartlett testified as
 follows: Bartlett was walking 
on the walkway toward the shipping and receiving area, and 

Vinegar was walking on the walkway toward the production 
area. The machinery in that room was not operating at that 
time. When the two men were side by side, Bartlett said in a 
pleasant tone of voice, at a co
nversational pitch, ﬁGary, you 
need to get your glasses on, bud.ﬂ After taking a single step 
beyond Bartlett, Vinegar ﬁhollere
d . . . and I mean holleredﬂ 
that Bartlett ﬁhad no right to tell him to wear his glasses, that if 
[Bartlett] had to say anything to anybody about [Vinegar™s] 
glasses, to see his supervisor.ﬂ Vinegar said that he had thought 
he had his glasses on his head, and that he was on his way to 
get them off the forklift. Vinegar used a ﬁvery belligerentﬂ tone 
of voice, and ﬁwas waving his ar
ms and shouting atﬂ Bartlett. After Vinegar had left this area
 and returned with his glasses 
on, Bartlett told him that Bartlett was going to talk to Meuler 
about the way Vinegar had just ta
lked to Bartlett. Then, Vine-
gar ﬁstarted on [Bartlett] again, in the same type of voice and 

everything. [Vinegar] said [Bartlett] had no right to tell him 
anything about his glasses.ﬂ 
A few minutes after his conversa
tion with Vinegar, Bartlett 
went to Meuler™s office. As to what Bartlett told Meuler, Bart-
lett (who had just given the fo
regoing testimony about his con-
versation with Meuler), testified, ﬁJust the same thing I told 
youﬂŠthat is, Respondent™s counsel.
 As to what Bartlett told 
him, Meuler testified as follows: 
 [Bartlett] told me that he had been going through the 
basement area, and that he 
observed Mr. Vinegar in that 
area without his safety glasses on, and that he walked up 

to him and said something to
 the [effect] of ﬁHey, buddy, 
get your safety glasses on.ﬂ 
[Bartlett] said, at that point, that Mr. Vinegar became 
very irate and began to . . . to scream back at him and 
shout, telling him he had no business telling [Vinegar] 
what to do, [Bartlett] was not [Vinegar™s] supervisor, and 
. . . he™d get his glasses but 
[Bartlett] had no business tell-
ing him what to do, and began 
to verbally argue with him. 
[Bartlett] said he then walked away a little bit. [Vine-
gar] went to get his glasses. [Bartlett] turned around to say 
something further to [Vinegar], and [Vinegar] again 
started . . . becoming very loud and argumentative with 
[Bartlett]. 
 After making his report to Meuler, Bartlett went to his office, 
where he recorded ﬁthe events of what had happened.ﬂ
24 About 10 minutes later, Meuler called 
Bartlett to Meuler™s office and 
asked him to tell Meuler again 
what had happened. Bartlettt 
testified that during this convers
ation, he told Meuler ﬁagain 
what happened.ﬂ
25 Meuler testified that he ﬁdiscussed the situa-
                                                          
                                                                                             
24 This finding is based on Bartle
tt™s testimony. For unexplained rea-
sons, the record which he prepared
 was not offered into evidence. 
25 Bartlett testified that during this
 conversation, Meuler said that 
this was ﬁthe second time it happened.
 And [Vinegar] was told the last 
time if it happened again what w
ould be happening.ﬂ Inferentially, 
Bartlett™s testimony referred to the 
incident which was the subject of tion with [Bartlett], got the details,ﬂ and that after Bartlett re-

counted the incident, Meuler told him that Meuler ﬁwould not 
tolerate that sort of insubor
dination towards our management, that [Meuler] thought . . . it was above and beyond . . . what 
should be expected of any employee and . . . that [Meuler] 
would terminate [Vinegar] for it.ﬂ Meuler went on to testify 
that he told Bartlett that Meuler ﬁwould like to . . . run it byﬂ 
Fraher; that Meuler tried to get in touch with Fraher ﬁI guess to 
. . . tell him what I thought, my decision;ﬂ and that when 
Meuler could not reach Fraher Meuler ﬁdecided to go ahead 
with [his] decision.ﬂ
26 Then, Vinegar was summoned to Corman™s office, where he 
met with Bartlett and Meuler. Meuler told Vinegar that Meuler 
would not tolerate disrespect 
for management. 
Vinegar said, ﬁWhat disrespect?ﬂ Meuler said
, ﬁYou™re fired.ﬂ Vinegar said 
that he did not believe that his fa
ilure to wear safety glasses had 
anything to do with his being fire
d, and that he was being fired 
because he was the head of the union organizing. Meuler said 
that Vinegar™s discharge had nothing to do with the Union. 
Meuler credibly testified that during this discharge interview, 
neither he nor any member of 
management asked Vinegar to 
relate what had happened betw
een him and Bartlett. Meuler 
testified that no such question had been asked because ﬁI had 
no reason to not believe Mr. Bar
tlett™s account.ﬂ Meuler knew 
that over the years, employees 
had had difficult times working 
with Bartlett.
27 Vinegar thereupon left the office, followed by Meuler and 
Bartlett at a distance of 10 or 15 feet.
28 Vinegar went to the 
timeclock to punch out, but his card was not in the rack. Then, 
he went toward the locker area to retrieve his personal effects. 
Bartlett caught up with him and told him to wait across the 
street for employee Sturgill, whose car was parked in the em-
ployee parking lot, to get off wo
rk. Vinegar said that he had 
ridden to work with Sturgill, and that he would sit in the car 

and wait for her until she got off work, about 25 minutes later. 
 the May 1993 disciplinary memorandum issued to Vinegar. Neither 
Meuler™s testimony about
 his conversation with Bartlett, nor Meuler™s 
subsequent file memorandum on this subject, refers to this 1993 matter. 
Accordingly, and for demeanor reas
ons, I do not credit the testimony of 
Bartlett described in this footnote. 
26 During a meeting of employees about mid-1997, group manager 
Hughey, in the presence of Fraher a
nd Meuler, had stated that Meuler 
was not allowed to fire people, and that any firing was strictly up to 
Fraher. However, Meuler testified that he was responsible for hiring 
and firing decisions. 
27 My findings as to the discharg
e interview are based on a compos-
ite of credible parts of the testim
ony of Vinegar, Meuler, and Bartlett. 
Bartlett™s testimony, and to some ex
tent Meuler™s testimony, suggest 
that Vinegar said his leadership 
in the union movement precluded him 
from being terminated. Particularly because all three witnesses testified 
(and Meuler™s file memorandum states) that Meuler replied by saying 
that Vinegar™s discharge had nothing to do with the Union, I credit 
Vinegar™s testimony that he said he was being fired because he was 
head of the union organizing, and his 
denial that he said that he could not be fired because he was a union organizer. 
28 This finding is based on Vinegar™s
 and Bartlett™s testimony. I be-
lieve Meuler was mistaken in his 
testimony that after telling Vinegar 
that he was discharged, Meuler told Bartlett to see to it that Vinegar left 
the premises, and then left the area. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438Bartlett said that if Vinegar did not wait across the street, Bart-
lett would get the police to es
cort Vinegar across the street. 
Nonetheless, after retr
ieving his personal effects, he went to the car to wait for Sturgill. 
A few minutes later, Fraher, who had been conducting some 
business away from the plant, drove into the plant parking lot, 
parked his car there, and went to
 his office. After being advised 
that Meuler wanted to see him, he went to Meuler™s office, 
where Meuler (according to Fraher™s testimony) told Fraher 
that Meuler had terminated Vi
negar for insubordination toward 
Bartlett. Meuler testified, with
out giving further particulars, 
that he told Fraher ﬁwhat I ha
d doneﬂ in connection with Vine-
gar. Fraher testified, without gi
ving further particulars, that he 
approved of the discharge when 
Meuler ﬁtold me the circum-stances.ﬂ 
While sitting in Sturgill™s car, Vinegar saw Fraher pull his 
car into the parking lot. Vinegar thereupon went back into the 

building and knocked on Meuler™s door. When Meuler said, 
ﬁCome in,ﬂ Vinegar came in and saw Fraher and Meuler. Vine-gar told Fraher that Meuler had terminated Vinegar for disre-
spect to management. Fraher said 
that he had talked to Meuler and stood behind his decision. Vinegar said that the reason he 

had been fired was that he was 
a union organizer. Fraher said 
that he had nothing to do with it and that he stood behind the 
decision which Meuler had made
. Vinegar said that he guessed 
Fraher had not received Vinega
r™s message requesting a meet-
ing about Bartlett™s ban on breaks in the maintenance area. 
Fraher said that he had not, an
d asked what Bartlett had said. 
Vinegar said that Bartlett had told Howard that Bartlett did not 

want anyone besides Howard a
nd Bobby Doolin Jr., to take 
breaks at the maintenance table any longer. Fraher said that the 
maintenance area was not a brea
k area. Vinegar replied that 
neither were any of the other places in the plant where employ-
ees worked, but they were nevertheless allowed to take their 
breaks there and eat there. 
As previously noted, Meuler te
stified that he had not asked 
Vinegar what had occurred between him and Bartlett on the day 

of his Friday, June 26, discha
rge, because Meuler saw no rea-
son to disbelieve Bartlett. On the following Monday, June 29, 
Meuler, Fraher, and Bartlett 
approached employee Winburn, 
and asked him what he had seen or heard during the Bartlett-

Vinegar conversation. Meuler te
stified that Winburn ﬁtold me 
that he observed Mr. Vinegar and Mr. Bartlett in some kind of 
discourse, but [Winburn] was on the other side of the room and 
he really did not know what ha
d gone on.ﬂ On timely objection, 
this testimony was not received to show the truth of Winburn™s 
report to Meuler. Company witnesses Fraher and Bartlett, and 
General Counsel™s witness Winbur
n, were not asked about this 
MeulerŠWinburn conversation. Winburn testified that during 
the Vinegar-Bartlett conversation,
 they were standing about 12 
steps from him, but that because of the machinery noise in the 
area, he could not understand what they were saying. As previ-
ously noted, Bartlett testified, 
contrary to Winburn as well as 
Vinegar, that during the Vinegar-Bartlett conversation, the 

machines were not operating. Meuler™s file memorandum (dated July 1) states that Winburn told him, Bartlett, and Fraher 

that Winburn ﬁhad heard [Vinegar] get quite loud but that 
[Winburn] could not hear what 
was said [during the Vinegar-Bartlett conversation] due to the amount of noise in that work 
area.ﬂ 
My findings as to the events 
on the day of but after Vine-
gar™s discharge are based almo
st entirely on his testimony. 
Bartlett testified to the following effect: When Bartlett told 
Vinegar, shortly after the discharge interview, to wait on the 
other side of the road, Vinegar said that the only way Bartlett 
was going to get Vinegar off the property was with the police. 
Then, Vinegar reentered the plant to pick up his tennis shoes. 
While Bartlett was accompanying him toward the location of 
his tennis shoes, Vinegar (who is non-Caucasian) told Bartlett 
(who is white), in a ﬁloud, aggrav
ated voice,ﬂ that Bartlett was 
a ﬁracistﬂ who had got three or f
our people fired. Vinegar said 
that he was going to ﬁput the word out on the street to have you 
taken care of . . . no, better still
 . . . me and you will meet out on 
the street and we™ll settle this
 man to man. And you can bring 
your little pistol with you if you want to.ﬂ  
Bartlett did not testify that he told anyone else about this al-
leged incident. Neither Meuler nor Fraher testified to any report 
by Bartlett that Vinegar called him a racist. Meuler did testify, 
and stated in his file memorandum dated July 1, that during 
Vinegar™s postdischarge conversation with Meuler and Fraher 
(both of whom are white), Vinegar said that he had been dis-
charged because Bartlett was a r
acist. However, Fraher did not 
corroborate Meuler™s testimony that Vinegar made this state-

ment. Meuler testified that shortly after the termination inter-
view, Bartlett told Meuler that
 Vinegar had been ﬁeven more 
abusive,ﬂ had threatened
 Bartlett with the use of a gun, and had 
said that Vinegar would not l
eave the property unless manage-
ment called the police. Howeve
r, Meuler™s file memorandum 
and Bartlett™s testimony attribute to Vinegar the statement that 
he and Bartlett could meet on the 
street to settle their dispute 
and Bartlet could bring his little gun if he wanted to. In view of 
the foregoing, and for demeanor
 reasons, I credit Vinegar™s 
testimony that when asked to wa
it across the street, he did not become loud or say that he would leave the property only if the 

police were called; and that he 
did not tell Bartlett that Vinegar 
would meet him on the street to settle this, or that Bartlett could 

bring his little gun if he want
ed to. Although Vinegar was not 
asked whether he had raised a ﬁracistﬂ accusation against any 

member of management, in view 
of the mutual inconsistencies 
in Respondent™s evidence as to who was present when Vinegar 
made this accusation I find that no such accusation was made. 
In any event, both Meuler and Bartlett attributed Vinegar™s 
alleged ﬁracistﬂ accusation to a time after his discharge, and 
Respondent does not contend that such a remark, if made, would affect Vinegar™s reinstatement rights. 
On an undisclosed date prior to June 24, 1998, Meuler said 
that if work was slow, the inspectors would have to start work-

ing on the brazer. On June 24
, Foreman Corman instructed inspector Rochelle Petrucelli to work on a brazer which is 
sometimes referred to in the record as the Big Blue. Petrucelli 
became angry, threw her arms, and loudly hollered, ﬁI™m not 
going to do that, I don™t want to work on Big Blue . . . I™ve had 
a turn, and I™m not going until the rest of [the inspectors] go,ﬂ 
naming inspectors Eva Hall and Walley Goldey. Petrucelli 
thereupon began to perform inspector work. About 15 minutes 
later, Meuler, Corman, Petrucel
li, Hall, and Goldey (but not 
 FANSTEEL VR/WESSON 439Shirley Storie) met for 20 minutes in Corman™s office.
29 During this discussion, which Vinegar could see through the office 
window but could not hear, Petrucelli began to cry. After the 
meeting broke up, Petrucelli asked Meuler whether he wanted 
her to operate Big Blue now. Meuler told her no, to forget it, 
and that Vinegar should run it. 
Corman then told Vinegar to 
stay on the Big Blue for the rest of the afternoon. Vinegar 
thereupon commented, ﬁso you mean some people can cry and 
get off the job where others ha
ve no say so at all.ﬂ Corman 
replied that he did not want to
 discuss it. The Big Blue was 
operated that day by Vinegar an
d not Petrucelli, who was not 
disciplined in connection with this incident.
30 About October 1997, when Petr
ucelli was not wearing her 
safety glasses in an area where they were supposed to be worn, 

during an argument with Bartlett she threw her arms and loudly 
hollered, ﬁGet out of [my obsce
nity] face;ﬂ whereupon he just 
walked on.31 On other occasions, the most recent of which oc-
curred in September or October 1998, she failed to wear safety 
glasses, where she was supposed to
 wear them, in
 the presence 
of Bartlett, who said nothing to her.
32 Petrucelli was never dis-
ciplined in connection with any of these incidents. On six or 
eight occasions in 1998, Bartlett
, Meuler, and/or Fraher saw 
Shirley Storie without 
her safety glasses in areas where she was 
supposed to wear them; but Meuler and Fraher said nothing to 
her about the matter, and there is no evidence that Bartlett said 
                                                          
  Meuler™s  
                                                          
29 My finding as to the length of this conference is based on the tes-
timony of Shirley Storie; I believe th
at Vinegar was mistaken in testify-
ing that the conference lasted for an
 hour and half. Storie and Vinegar 
could see the conference, but could not hear what was said. 
30 My findings in this paragraph ar
e based on a composite of credible 
parts of the testimony of Shirley St
orie, Corman, Vinegar, Meuler, and 
Petrucelli. Petrucelli testified that 
the June 24 meeting consisted of ﬁa 
discussion . . . pertaining to the inspection department, because there™s 
a lot of confliction [sic] . . . of ‚He say, she say, we say,™ a lot of exag-
gerations of . . . pertaining of what 
[Shirley] Storie has claimed that I 
have doneﬂ; Petrucelli denied having 
refused a foreman™s assignment to 
work on Big Blue. Corman denied 
having ever had any problems with 
Petrucelli. Meuler denied that Pe
trucelli had objected to operating Big Blue that day. He testified that 
inspector Shirley Storie was present 
during the June 24 conference; that it was prompted by the fact that the 
inspection area was slow; that the purpose of the meeting was to ex-
plain that at some time after that
 day, management was going to start 
rotating inspectors onto the brazer as
 Corman needed them; and that 
Petrucelli expressed no objections to
 this proposed practice. For de-
meanor reasons, I do not credit the te
stimony summarized in this foot-
note to the extent it is inconsistent with my findings in the text. 
31 This finding is based on Shirley 
Storie™s testimony. My finding as 
to the date is based on her Nove
mber 1998 affidavit, which I accept 
because given closer to the event 
than her January 1999 testimony. She 
initially testified that this incident occurred in the fall of 1998; but after 
being shown her affidavit, she testified that it occurred a year or two 
before November 1998. Partly on the basis of this inconsistency as to 

dates, Respondent asks me to credit the denials of incumbent personnel 
Christin (who according to Storie was present during this incident), 
Petrucelli, and Bartlett. Because Stor
ie gave her affidavit while still 
working for Respondent, because no reason appears why she would add to a fabricated story the fabricated
 presence of Christin, and for de-
meanor reasons, I credit Storie. 
32 This finding is based on the testimony of Shirley Storie and How-
ard. For demeanor reasons, I do not credit Petrucelli™s testimony that 

Bartlett told her to put on her 
safety glasses and she did so. 
anything either. When asked on di
rect examination whether he mentioned it every single time he
 saw somebody without safety 
glasses, Bartlett 
replied, ﬁNot ever
y single time, no.ﬂ 
On September 3, 1993, Bartle
tt prepared written formal 
warnings for employees Gertrude
 Storie and Shirley Storie 
(Gertrude™s sister-in-law) alleging
 that they had started to wash 
themselves up, in anticipation of stopping work, before they 
were permitted to sto
p.33 Notwithstanding the employees™ 
assertions that they had gone to the bathroom for purposes 
other than washing up, Bartlett told them to sign their 
respective warnings. The confront
ation caused Gertrude Storie 
to become, at the least, visibly upset. In Bartlett™s and
presence, Shirley Storie told her not to sign her warning slip. 
Neither employee ever signed he
r warning slip, and neither of 
them was ever disciplined in connection with the absence of 

such signatures. 
Fraher credibly testified that nobody had been discharged for 
insubordination for at least 3 year
s prior to Vinegar™s discharge. 
E. Analysis and Conclusions 
1. The independent 8(a)(1) allegations 
a. Alleged threats 
In agreement with the Genera
l Counsel, I find that Respon-
dent violated Section 8(a)(1) of
 the Act when Supervisor Bart-
lett told employees Winburn, Hi
sle, and Vinegar that if the 
Union came in, Respondent w
ould close the plant down. 
Gene-see Family Restaurant, 322 NLRB 219, 223 (1996), enfd. 129 
F.3d 1264 (6th Cir 1997); and  
NLRB v. Grand Canyon Mining 
Co., 116 F.3d 1039, 1044Œ1045 (4th Cir. 1997). Further, I agree 
with the General Counsel that
 Respondent violated Section 
8(a)(1) when Bartlett told employee Howard that plant superin-

tendent Meuler had told Bartlett to ﬁride the hellﬂ out of How-
ard because he was trying to get union votes. 
Sunland Con-struction Co.
, 307 NLRB 1036, 1043Œ1045 (1992). Because 
Bartlett™s statement was not limited to prounion solicitation by 
Howard when he and the solic
ited employee were supposed to 
be actively working and during periods when Respondent pro-

hibited all conversations unrelated to work, such comments 
violated the Act even assuming that they were prompted by 
reports of such activity by Howard. See 
NLRB v. Miller
, 341 
F.2d 870, 874 (2d Cir. 1965); and 
Laidlaw Transit, Inc.
, 315 
NLRB 79, 84 (1994). 
b. Alleged unlawful solicitatio
n of grievances and implied 
promises during the lunchroom meetings 
(1) Respondent™s 10(b) defense 
On January 5, 1999, at the outset of the hearing, the General 
Counsel moved to amend the complaint so as to add paragraph 
5(c), which alleges, ﬁDuring th
e weeks of March 22 and March 30, 1998, Lawrence Fraher, duri
ng meetings of employees in 
the lunch room . . . solicited 
employee complaints and griev-
ances and implied that Respondent would resolve those com-
plaints and grievances,ﬂ in viol
ation of Section 8(a)(1). Re-
spondent opposed this motion on 
the ground that these allega-
 33 The record is unclear as to whether these events immediately pre-
ceded their break, or immediately pr
eceded the end of their shift. The 
question is immaterial. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440tions were insufficiently related to the allegations in the only 
charge in this case, which charge was served on July 2, 1998.
34 At the hearing, I granted the motion for leave to amend, on the 

ground that the amendment was ﬁsu
fficiently close to the alle-
gations in the charge and to 
the subject matter and the union 
campaign involved in the charge.ﬂ
35 Although Respondent™s 
post-hearing brief does not advance such a defense, I nonethe-
less regard it appropriate to address it in this decision. 
The charge in this case alleges as follows (emphasis added to 
the typewritten material; the rest 
of the quoted material is part 
of the printed charge form): 
 The above-named employer has engaged in and is en-
gaging in unfair labor practices
 within the meaning of Sec-
tion 8(a), subsection (1) and . . . 
(3)
 of the National Labor 
Relations Act.  
2. Basis of the Charge (set forth a clear and concise 
statement of the facts constituting the alleged unfair labor 
practices) 
 On or about 1Œ5Œ98 and since such date, the above 
named employer has threatened Gary Vinegar and 
other employees with plant 
closure, and by other acts and conduct which interfered with, restrained and co-
erced employees in the exercise of their rights guaran-
teed in Section 7 of the Act. 
The above named employer has, in order to dis-
courage membership in [the Union], discriminated in 
regard to the terms and conditions of employment of 
Gary Vinegar by termi
nating him on 6Œ21Œ98 for his Union Activities
.  The lunchroom meetings occurred less than 6 months before 
this charge was filed, although more than 6 months before the 
General Counsel moved to amend the complaint as to such 
meetings. A complaint may be amended to
 add allegations relating to 
conduct more than 6 months old as long as the conduct oc-
curred no more than 6 months before the filing of the charge 
underlying the complaint, and as 
long as the allegations in the 
amendment are closely related to that charge. 
Don Lee Dis-tributor, Inc. v. NLRB, 145 F.3d 834, 844 (6th Cir. 1998), cert. 
denied 119 S.Ct. 866 (1999); and 
Burlington Times
, 328 NLRB 750, 751 (1999). In the case at bar, both the charge and the 
amendment to the complaint allege 8(a)(1) conduct during the 
same union campaign, during the same period (between Janu-
ary 5 and June 21, 1998); moreove
r, the typewritten portion of 
the charge alleges 8(a)(1) violations by means of threats of 
plant closure ﬁand other acts 
and conduct.ﬂ Furt
hermore, as discussed below in section II,D,2, Fraher™s lunchroom conver-sation with Vinegar was one of the events at least allegedly 
leading up to Vinegar™s discharg
e, which the charge unambigu-
                                                          
                                                           
34 Respondent™s counsel took no i
ssue with the General Counsel™s 
statement that prior to the opening of the hearing, he had sent counsel a 
letter notifying him of the intended motion. 
35 Respondent™s opposition to the General Counsel™s posthearing 
motion to add a similar amendment as
 to the conference-room meetings 
did not rely on Sec. 10(b). This posthearing motion has been denied for 
other reasons (see sec. III,C,3,a, below). 
ously claims to be unlawful. For the foregoing reasons, I hereby 
adhere to my action at the hearing in permitting the amendment 
of the complaint to allege that during the lunchroom meetings, 
Fraher solicited employee grieva
nces, and implie
dly promised 
to remedy them, in order to induce the employees to reject un-
ion representation. 
Burlington, supra at 751 and 
Ross Stores, 329 NLRB 573.  
(2) The merits During the conference-room meet
ings, which Fraher testified 
were conducted for the purpose 
of giving the employees Re-
spondent™s position about the un
ion organizing campaign that 
Respondent admittedly opposed, Fraher admittedly told the 
employees that he was going to 
meet with them individually. 
During various conference-room meetings, Fraher told the em-

ployees that the purpose of these projected one-on-one lunch-
room meetings was to try to 
find out how the employees felt 
about the Union, to try to discuss what their problems were, to 

work them out with the management, to make them better. 
Also, by Fraher™s admission, during the conference-room meet-
ings employees had attributed perceived favoritism toward 
certain employees to their personal, off-the-job friendship with 
Meuler; and during the one-on-
one lunchroom conversations 
with employees, Fraher admittedly 
told them that in the future, 
he (and not Meuler) would hand
le personnel actions, and that 
Fraher would handle them as e
quitably as possible. Further, 
during Fraher™s one-on-one lunchroom conversation with 
Vinegar, who had previously complained that because of some 
employees™ personal friendship w
ith Meuler they were not 
required to rotate between jobs, Fraher responded to Vinegar™s 

reiterated complaint about job rotation policy by saying that he 
would ﬁlook intoﬂ the job grades in order to make sure that 
everybody would do equal work. Unlike Respondent, I perceive 
nothing in such remarks by Fraher
 which would suggest that he was thereby trying to provoke a dialogue about the need for 

union representation. Rather, I conclude that Fraher was 
thereby promising benefits to em
ployees in the form of a pro-
motion and job-content policy w
ithout the at least perceived 
effect of Meuler™s out-of-plant socialization.
36 Because Fraher™s 
explanations for conducting thes
e one-on-one lunchroom meet-
ings show that he gave such promises in order to induce em-

ployees to reject union representatio
n, I find that such promises 
violated Section 8(a)(1) even though he did not condition such 
promises on the employees™ rej
ection of union representation. 
Pincus Elevator & Electric Co.
, 308 NLRB 684, 692 (1992), 
enfd. mem. 998 F.2d 1004 (3d Cir. 1996); 
Hertz Corp.
, 316 
NLRB 672, 686Œ687 (1995); Complete Carrier Services,
 325 NLRB 565, 566 (1998); Gull, Inc.
, 279 NLRB 931, 946Œ947 
(1986); see also NLRB v. Exchange Parts Co.
, 375 U.S. 405, 
408Œ410 (1964).37  36 See Andrex Industries Cora,
 328 NLRB 1279 (1999); 
Traction Wholesale 
Center, 328 NLRB 1058 (1999); 
Raley™s Inc.
, 236 NLRB 
971 (1978), enfd. 608 F.2d 1374 (9th Cir. 1979), cert. denied 449 U.S. 
871 (1980); and 
Forrest City Grocery Co.
, 306 NLRB 723, 728Œ279 
(1992). 
37 The cases cited by Respondent do not hold that promises for such 
a purpose are unlawful only if accompan
ied by an express or implied 
suggestion that the grievance would be resolved or acted upon only if 
 FANSTEEL VR/WESSON 4412. Vinegar™s discharge 
By its own admission, Respondent was opposed to the Un-
ion™s organizing drive. In late
 February or early March 1998, 
foreman Bartlett told employee Vinegar that Bartlett believed 
the plant would shut down if the 
Union got in. Similarly, about 
late March 1998, Bartlett told
 employees Hisle and Winburn 
that if the employees voted 
the Union in, Respondent ﬁwould 
close the place up.ﬂ In March 1998, Respondent required em-
ployees to attend, during their working hours, a number of 
meetings during which Fraher attempted to induce them to vote against the Union by, among other 
things, promising that in the 
future, promotions would be decided upon by him rather than, 
as in the past, by plant mana
ger Meuler, whose personnel deci-
sions the employees believed to 
be influenced by friendship. 
Further, the evidence shows that employee Vinegar was the 
Union™s principal advocate during the 1997Œ1998 union drive, 

and that Respondent knew this. Thus, Vinegar had been an 
active participant in the Union™s unsuccessful 1995 campaign, 
and had served as the Union™s 
observer in that election. The 
first 1997 contact with the Union was made by him and Stur-
gill. During the 1997Œ1998 union campaign, Vinegar distrib-
uted union cards and regularly wore union insignia in the plant, 
as well as to and from work. Moreover, during Fraher™s March 
1998 meetings with employees, fo
r the purpose of ascertaining 
what dissatisfactions had caused 
the reactivation of the union 
movement, Vinegar voiced a number of complaints many of 
which Respondent did not want to satisfy. Furthermore, after 
the Union had withdrawn the 
petition in early April 1998, 
Vinegar told management, in e
ffect, that if the employees™ 
problems were not resolved, 
the union movement would re-
sume, and he continued to wear his union jacket to work. A 
week before Vinegar™s June 26 discharge, a conversation with 
Sturgill about her failure to receive a fork-truck license led 

Fraher to conclude that the Union was going to resume its or-
ganizing efforts. Finally, fo
reman Bartlett™s March 1998 state-
ment to employee Howard, that 
Plant Superintendent Meuler 
had told Bartlett to ﬁride the hellﬂ out of Howard because he 

was trying to get union votes, shows that Respondent™s man-
agement was prepared to take personnel action against individ-
ual employees because of their union activity. 
Both the General Counsel™s and Respondent™s brief assume, without discussion, that Bartlett accurately reported to Meuler 
what had in fact happened between Bartlett and Vinegar. I con-
clude that Bartlett did in fact make such an accurate report, and 
discredit Meuler™s testimony about what Bartlett told him. Such 
an inference gains some support 
from Meuler™s failure (so far 
as the record shows) to spell out to Vinegar Bartlett™s report of 

his conversation with Vinegar, an
d Meuler™s admitted failure to 
ask Vinegar for his version of 
this conversation, even after 
Vinegar had claimed (i
n effect) that he had not engaged in any 
conduct which he thought was 
insubordinate, and further 
claimed that he was being discharged for union activity rather 
than for failing to wear safety glasses; Bartlett™s testimonial 
                                                                                            
                                                           
the employees reject union representation. The reference in some of 
these cases to such a condition relate to the motive for the promise and 
to the condition™s enhancement of th
e promise™s coercive tendency (i.e., 
a stick as well as a carrot). 
version of this conversation would have been a far more effec-
tive response to Vinegar™s comments than a description of this 
conversation in conformity with
 my findings (mostly based on 
Vinegar™s testimony) about what was in fact said. On the basis 
of my inference that Meuler re
ceived an accurate account of 
this Bartlet-Vinegar conversation,
 I conclude that this conversa-
tion was not a motive for Vinegar™s termination. Vinegar™s 
response to Bartlett™s somewhat discourteous reminder to put on safety glasses was a ﬁcalm-
downﬂ gesture accompanied by 
the truthful statement that Vinegar™s own foreman knew Vine-
gar was on his way to get his sa
fety glasses and an expression 
of irritation that Bartlett had 
brought up the issue with Vinegar 
directly, and not with his fore
man. Such conduct by Vinegar 
would appear to be significantly less serious than Petrucelli™s 
refusal to comply with a direct order to operate the Big Blue, 
with the Stories™ refusal to comply with Bartlett™s direct order 
to sign their warnings, with Shirley Storie™s conduct in telling 
Gertrude Storie to disobey that order, and with Petrucelli™s 
conduct in angrily directing an ob
scenity toward Bartlett, on an 
occasion when she was not wearing her safety glasses in an 
area where they were supposed to be worn; nevertheless, Re-
spondent did not discipline either
 Petrucelli or the Stories for 
such conduct.37 Further indicating that this Bartlet-Vinegar 
conversation was merely a pretex
t is Meuler™s admitted failure 
to ask Vinegar what had happened, even though Meuler knew 

that over the years, other employees had had difficult times 
working with Bartlett.
38 Meuler™s ﬁfailure to afford [the dis-
chargee] an opportunity to respond to the allegations against 
him . . . lends support to an inference of unlawful motivation, 
and shows that [Meuler] was not interested in determining 
whether misconduct had actually occurred.ﬂ 
National Assn. of Government Employees, 327 NLRB 676, 701 (1999). Indeed, 
Vinegar™s timecard had been removed from the rack by the 
time he reached it upon proceeding thereto immediately after 
his discharge interview. Nor do I 
credit Meuler™s testimony that 
he discharged Vinegar in June
 1998 partly because of the 1993 
incident involving Vinegar™s obje
ctions to a work assignment, 
partly because of the Webb off-premises incident on an undis-
closed date, and partly becaus
e foreman Pittman reported to 
Meuler that Pittman was having 
trouble with directing Vinegar 
in that he was argumentative when told that he was using up 
too much indirect time setting up
 a press. None of these inci-
dents was mentioned in Meuler™s
 file memorandum regarding 
Vinegar™s discharge nor (so far as the record shows) during 
 37 Fraher and Meuler both testified, 
in effect, that their treatment of 
Petrucelli and of Shirley Storie in
 personnel matters was unaffected by 
these employees™ personal friendship with Meuler. 
38 Meuler™s testimony that he made no such inquiries because he had 
no reason to not believe Bartlett™s account is somewhat difficult to 
reconcile with Meuler™s and Fraher™s
 admitted efforts to ascertain from 
employee Winburn, the next working 
day after Vinegar™s discharge, 
what had occurred during his conver
sation with Bartlett. Moreover, 
there is no evidence that Winburn™s statement led Meuler to investigate 
the veracity of Bartlett™s account, even through Bartlett™s alleged attri-

bution to Vinegar of screaming, shou
ting, and loud speech is somewhat 
difficult to reconcile with Winburn™s 
statement, according to Meuler™s 
memorandum, that because of the noise in the area, Winburn could not 

understand what Bartlett and 
Vinegar had been saying. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 442Vinegar™s discharge interview; the Webb and Pittman incidents 
were not noted in Vinegar™s 
personnel folder; and Pittman 
credibly testified that his only report to Meuler about Vinegar 

was made in late 1997 or early 1998, when Pittman reported to 
Meuler that Vinegar ﬁwas a good worker. He didn™t like to take 
orders.ﬂ Moreover, I regard it 
as inherently unlikely that Re-
spondent discharged VinegarŠa good worker for more than 8 
yearsŠeven partly because of a verbal incident which had oc-
curred 5 years earlier.
40 In short, the record shows 
as follows: Respondent opposed 
the Union™s organizational effort, and had expressed willing-
ness to take retaliatory personn
el action to discourage union 
activity. Vinegar had been an
 open union advocate during an 
unsuccessful union campaign in 1995, and was an open and 
known union advocate during the 1997Œ1998 union campaign. 
After the Union withdrew its petition in early April 1998, Re-
spondent was advised that the Union would likely engage in 
still another organizational effort. In June 1998, Respondent 
summarily discharged Vinegar, 
and advanced several pretextu-
ous reasons therefor; including a 5-year-old offense which was 
not mentioned in the file memo
randum about his discharge (nor 
to him when he was discharged, so far as the record shows); 

and a report, which Respondent ne
ver asked him about, that he 
had engaged in conduct which wa
s less serious than conduct for 
which other employees were never 
disciplined at all. I conclude 
that the record preponderantly shows that Respondent dis-

charged Vinegar at least partly because of his union activity. 
The pretextuous nature of the reasons advanced by Respondent 
for his discharge precludes any contention that the evidence 

preponderantly shows he would ha
ve been discharged for law-
ful reasons even if he had 
not engaged in union activity. 
W. F. 
Bolin Co. v. NLRB, 70 F.3d 863, 873 (6th Cir. 1995); and Aero Metal Forms, 310 NLRB 397, 399 (1993). Accordingly, I find 
that his discharge violated Section 8(a)(3) and (1) of the Act. 
I would reach the same result even were I to find that Bartlett 
in fact gave to Meuler about the Bartlett-Vinegar incident the 

untruthful report to which Meuler testified at the hearing. Al-
though testifying that Vinegar was a good worker with whom 
Bartlett had had no particular pe
rsonality clashes, Bartlett had 
described the Union in scatological
 terms, regarded Vinegar as 
ﬁthe number one ringleader of the Unionﬂ and testified that he 
agreed with the discharge decision because Vinegar™s attitude 
had changed to a bad attitude ﬁR
ight after the last union vote,ﬂ referring to the Union™s October 1995 loss of the election at 

which Vinegar had served as th
e Union™s observer after urging 
his fellow employees to vote for it. Bartlett™s temporal coupling 

of this event with ﬁringleaderﬂ Vinegar™s perceived develop-
ment of a bad attitude indicates 
that Bartlett was equating this 
development with Vinegar™s continuing (and, perhaps, increas-
ing) desire for union representation.
41 I conclude that any mis-
representation to Meuler by Bar
tlett (an admitted supervisor) 
                                                          
 40 In a possibly subconscious effort to depreciate this problem, 
Meuler testified that the May 1993 incident had occurred ﬁa couple 
yearsﬂ before Vinegar™s June 1998 discharge. 
41 See L. S. Ayers & Co. v. NLRB
, 551 F.2d 586, 587 fn. 1 (4th Cir. 
1977); 
GATX Logistics, Inc., 323 NLRB 328, 335 fn. 23 (1997), enfd. 
160 F.3d 353 (7th Cir. 1998); 
L. A. Baker Electric
, 265 NLRB 1579, 
1591 (1983); and 
Eby-Brown Co.
, 328 NLRB 496 (1999). 
which adversely reflected on Vinegar™s conduct during this 
conversation was motivated by 
Bartlett™s opposition to Vine-
gar™s union activity, by Bartlett™s
 hope and/or expectation that 
this misrepresentation would lead to adverse personnel action 
against Vinegar, and/or by Bartlett™s belief that because of 
Vinegar™s union activity, his s
uperiors would be pleased by 
being afforded an opportunity to take such action and would 
likely not look into, or care about
, the accuracy of Bartlett™s 
report. Accordingly, I conclude that Vinegar™s discharge vio-

lated Section 8(a)(3) and (1) even assuming that Bartlett inac-
curately reported the incident to
 Meuler and Meuler believed 
Bartlett™s report when decidi
ng on the discharge. See 
Grand Rapids Die Casting Co. v. NLRB, 831 F.2d 112, 117Œ118 (6th 
Cir. 1987); Boston Mutual Life Insurance Co. v. NLRB, 
692 F.2d 169, 171 (1st Cir. 1982) (per then Circuit Judge Breyer); 
and NLRB v. E.D.S. Service Corp.,
 466 F.2d 157 (9th Cir. 
1972). CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent has violated Section 8(a)(1) of the Act by en-
gaging in the following conduct: 
(a) Threatening employees with plant closure if the Union 
organizes the shop. 
(b) Telling an employee that he is being harassed because of 
his union activity. 
(c) Promising employees benefits in order to discourage un-
ion activity. 
4. Respondent has violated Section 8(a)(3) and (1) of the Act 
by discharging employee Gary Vinegar. 
5. The unfair labor practices described in Conclusions of 
Law 3 and 4 affect commerce within the meaning of Section 
2(6) and (7) of the Act. 
THE REMEDY 
Having found that Respondent has violated the Act in certain 
respects, I shall recommend that Respondent be required to 
cease and desist from such conduct, or like and related conduct, 
and to take certain affirmative action necessary to effectuate the 
policies of the Act. Thus, Responde
nt will be required to offer 
Gary Vinegar reinstatement to his former position, or, if such a 

position no longer exists, to a substantially equivalent position, 
and to make him whole for any loss of earnings and other bene-

fits he may have suffered by reas
on of his unlawful termination, 
as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). In addition, Respondent will be re-
quired to expunge from its record
s all references to Vinegar™s 
unlawful termination and to notify him in writing that this has 
been done and that the actions and matters reflected in these documents will not be used against him in any way. Also, Re-

spondent will be required to
 post appropriate notices. 
 FANSTEEL VR/WESSON 443On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
42 ORDER The Respondent, Fansteel VR/Wesson, Lexington, Ken-
tucky, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with 
plant closure if the shop is 
organized by Teamsters Local Union No. 651 affiliated with 
the International Brotherhood of 
Teamsters, AFLŒCIO, or any 
other labor organization. 
(b) Telling employees that they are being harassed because 
of their activity on behalf of Local 651, or any other labor or-

ganization.  
(c) Promising employees additi
onal benefits, for the purpose 
of inducing them to refrain from choosing representation by 
Local 651 or any other labor organization. 
(d) Discouraging membership in Local 651, or any other la-
bor organization, by dischargin
g employees, or by otherwise 
discriminating in regard to hire or tenure of employment or any 
term or condition of employment. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Gary 
Vinegar full reinstatement to his former position or, if such a 

position no longer exists, a subs
tantially equiva
lent position, 
without prejudice to his seniority or any other rights and privi-
leges previously enjoyed. 
(b) Make him whole for any loss 
of earnings and other bene-
fits suffered as a result of the 
discrimination against him, in the 
manner set forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove from 
its files all references to Gary Vinegar™s unlawful termination, 
and within 3 days thereafter, notify him in writing that this has 
been done and that the action a
nd matters reflected in these documents will not 
be used against him in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents, for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and 
all other records, including 
an electronic copy of such records if stored in electronic form, 
necessary or useful in analyz
ing the amount of backpay due 
under the terms of this Order. 
(e) Within 14 days after service by Region 9, post at its facil-
ity in Lexington, Kentucky, c
opies of the attached notice 
marked ﬁAppendix.ﬂ43 Copies of the notice, on forms provided 
                                                          
                                                                                             
42 If no exceptions are filed as provided by Sec. 102.46 of the 
Board's Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
43 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
by the Regional Director for Region 9, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-

spicuous places, including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that, dur-
ing the pendency of these proceedings, the Respondent has 
gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by
 the Respondent at its Lexing-
ton facility at any time since February 15, 1998. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Boar
d has ordered us to post and 
abide by this notice. 
WE WILL NOT threaten you that the plant will close if you 
choose to be represented by 
the Teamsters Local Union No. 
651 affiliated with the Internatio
nal Brotherhood of Teamsters, 
AFLŒCIO, or any other union. 
WE WILL NOT tell you that you are being harassed because 
of your activity on behalf of Local 651 or any other union. 
WE WILL NOT promise you additional benefits, for the 
purpose of inducing you to refrain from choosing representa-
tion by Local 651, or any other union. 
WE WILL NOT discourage membership in Local 651, or 
any other union, by discharging you, or otherwise discriminat-

ing in regard to your hire or tenure of employment or any term 
or condition of employment. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of your rights under the 
Act. 
WE WILL, within 14 days from the date of the Board™s Or-
der, offer Gary Vinegar reinstatement to his former job or, if 
this job no longer exists, to a 
substantially equivalent position, 
without prejudice to his seniority or any other rights or privi-
leges previously enjoyed. 
WE WILL make Gary Vinegar whole, with interest, for any 
loss of earnings and other benefits he may have suffered by 
reason of his termination. 
 WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files all 
reference to Gary Vinegar™s 
unlawful discharge, and WE WILL,
 within 3 days thereafter, 
notify him in writing that this has been done and the actions 
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 444and matters reflected in these 
documents will not be used against him in any way. 
FANSTEEL V/R WESSON 
 